Citation Nr: 0629050	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  03-32 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral foot calluses and bunions, status post surgery.


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to 
December 2002.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which, in pertinent part, granted service 
connection for foot calluses and bunions with a 
noncompensable evaluation, effective January 1, 2003.  

In her April 2003 notice of disagreement (NOD), the veteran 
also expressed dissatisfaction with the initial 
noncompensable evaluations assigned for scars and burns of 
the lateral right foot and medial distal thigh, hysterectomy 
scar revision, allergic rhinitis, and headaches, and all of 
these issues were addressed in a September 2003 statement of 
the case (SOC).  However, in her October 2003 Form 9 
(substantive appeal), the veteran stated that she had read 
the SOC and was only appealing the initial evaluation of foot 
calluses and bunions.  No substantive appeal has been 
submitted regarding any of the other initial evaluations 
addressed in the September 2003 SOC, and these issues have 
not been certified as being on appeal.  Therefore, the only 
issue before the Board at this time is that of an initial 
compensable evaluation for bilateral foot calluses and 
bunions.  

During the pendency of this appeal, the veteran's claims file 
was transferred to the jurisdiction of the Roanoke, Virginia 
RO, which certified this case for appellate review.  


FINDING OF FACT

The bilateral foot condition is manifested by calluses and 
bunions with complaints of swelling when standing and 
walking.  These calluses and bunions do not exceed 6 square 
inches, cause frequent loss of covering of the skin, exhibit 
tenderness on palpation, or result in painful motion or 
limited function of walking.  


CONCLUSION OF LAW

The schedular criteria for an initial compensable evaluation 
for bilateral foot calluses and bunions, status post surgery, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7819 (2005).  
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in her possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

A May 2004 VCAA letter informed the veteran of what 
information and evidence was necessary to establish 
entitlement to an increased evaluation of her bilateral foot 
calluses and bunions, status post surgery.  

This VCAA letter satisfied the second and third elements of 
the duty to notify by informing the veteran that VA would try 
to obtain medical records, employment records, or records 
held by other Federal agencies, but that she was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.  

Finally, with respect to the fourth element, the May 2004 
VCAA letter stated, "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If the information or evidence is in your 
possession, please send it to us."  Thus, the veteran was 
adequately advised of the fourth element of the duty to 
notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Notice was provided 
after the initial decision in this case.  However, the timing 
deficiency was remedied by the issuance of VCAA notice 
followed by readjudication of the claim.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The January 2006 
SSOC readjudicated the claim on appeal by considering the 
claim based on all the evidence of record.  This 
readjudication acted to remedy any timing defect in regard to 
the VCAA notice.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, service connection has already been established 
and the veteran is seeking an increased initial evaluation.  
The Dingess Court held that once service connection has been 
established, the claim is substantiated and further VCAA 
notice is not required.  

The Board finds all required notice was given.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to her 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records and outpatient 
treatment records have been associated with the claims file.  
No other relevant records have been identified.  In addition, 
the veteran's feet were evaluated at VA examinations in 
November 2002 and April 2005.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of a disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

In the case of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The veteran's bilateral foot calluses and bunions are 
evaluated as noncompensable under Diagnostic Code 7819.  
Under this diagnostic code, benign skin neoplasms are rated 
as disfigurement of the head, face, or neck (Diagnostic Code 
7800), scars (Diagnostic Codes 7801-7805), or impairment of 
function.  38 C.F.R. § 4.118, Diagnostic Code 7819.  

Service medical records reflect treatment for corns and 
calluses of the feet.  The veteran underwent a VA general 
medical examination in November 2002 at which time she 
complained of some soreness associated with foot calluses, 
and stated that she shaved down some small calluses on the 
lateral aspect of the 5th digit of her left foot.  She 
reported that she was scheduled to undergo bunion surgery the 
following month.  Physical examination revealed bunions of 
the bilateral feet, with some mild callus laterally over the 
5th digit of the left foot.  The veteran's gait was normal.  
The diagnosis in regard to the feet was foot calluses, likely 
related to her boots that would hopefully resolve soon.

The veteran submitted podiatry treatment records from October 
2002 to January 2003, including bilateral foot surgery in 
December 2002.  These records reflect pre-operative 
complaints and diagnoses of bilateral tailor bunions, 
plantarflexed 5th metatarsals, intractable plantar keratosis 
of the 5th metatarsals, and hammertoes of the 5th digits.  In 
December 2002, the veteran underwent a dorsiflexory 
osteotomy, fifth metatarsal with fifth toe arthroplasty, 
bilaterally.  Post-operative treatment reports reflect that 
the veteran was doing well, with minimal discomfort, good 
bone alignment, and callus formation over the osteotomy site.  

An April 2004 rating decision granted a temporary total 
evaluation from January 1-31, 2003, based on surgical 
treatment necessitating convalescence, and the noncompensable 
evaluation of foot calluses and bunions was resumed on 
February 1, 2003.  38 C.F.R. § 4.30.  

The veteran underwent a VA foot examination in April 2005.  
She reported a history of bilateral foot calluses and 
bunions, with the 5th toe crossing over the 4th, and that she 
had undergone surgery in December 2003.  She reported that 
she had no pain at rest, but experienced swelling when 
standing and walking.  She had not lost any time from work.  

On physical examination, the veteran's posture and gait were 
normal.  There was no evidence of any abnormal weightbearing 
and the veteran did not require any assistive devices.  There 
was no evidence of any painful motion, edema, or disturbed 
circulation.  There were calluses over the proximal 
interphalangeal joints of both 5th toes.  There were also 
hypopigmented scars over the fifth toes, bilaterally, 
measuring 2cm by 0.1cm.  There was no adherence of these 
scars, and there were no other abnormalities of the skin.  
The VA examiner noted that the observed calluses and scars 
were not greater than 6 square inches.  The veteran did not 
have flatfeet or clawfeet, and there was no pain on 
dorsiflexion of the toes, or tenderness on palpation of the 
metatarsal heads.  The examiner also indicated that the 
veteran did not have any hammertoes and that there was no 
Morton neuralgia, hallux valgus, hallux rigidus, or limited 
function of walking.  

X-rays revealed previous osteotomy of the 5th metatarsal 
bilaterally and the proximal phalanx of the left little toe, 
with some soft tissue swelling.  The examiner opined that the 
established diagnosis of bilateral foot calluses and bunions 
should be changed to bilateral foot calluses and bunionettes 
of the fifth toe.  

As instructed in Diagnostic Code 7819, the Board will 
consider entitlement to an initial compensable evaluation for 
bilateral foot calluses and bunions rated as scars or 
impairment of function.  38 C.F.R. § 4.118, Diagnostic Code 
7819.  

Diagnostic Code 7801 provides a 10 percent evaluation for 
scars, other than on the head face, and neck, that are deep 
or that cause limited motion and exceed 6 square inches.  The 
veteran's calluses and bunions have not been described as 
deep or causing limited motion and at the April 2005 VA 
examination, the VA examiner specifically indicated that the 
veteran's scars and calluses did not exceed 6 square inches.  
Therefore, a compensable evaluation under this diagnostic 
code is not warranted.  38 C.F.R. § 4.118, Diagnostic Code 
7801.  

Diagnostic Code 7802 provides a 10 percent evaluation for 
scars other than on the head, face, or neck that are 
superficial and do not cause limited motion and measure 144 
square inches or more.  As there is no evidence that 
bilateral foot calluses and bunions have measured 6 square 
inches, let alone 144 square inches or more, a compensable 
evaluation under this diagnostic code is not warranted.  
38 C.F.R. § 4.118, Diagnostic Code 7802.  

Diagnostic Code 7803 provides a 10 percent evaluation for 
scars which are superficial and unstable.  An unstable scar 
is defined as one where, for any reason, there is frequent 
loss of covering of the skin over the scar.  There has been 
no evidence of frequent loss of covering of the skin over the 
veteran's calluses or bunions.  Therefore, a compensable 
evaluation under this diagnostic code is not warranted.  
38 C.F.R. § 4.118, Diagnostic Code 7803.  

Diagnostic Code 7804 provides a 10 percent evaluation for 
superficial scars which are painful on examination.  
Outpatient podiatry records since the December 2002 foot 
surgery include complaints of only minimal discomfort.  At 
the April 2005 VA examination the veteran reported no pain at 
rest, and there was no pain on dorsiflexion of the toes, and 
no tenderness on palpation of the metatarsal heads.  In the 
absence of pain on examination, a compensable evaluation 
under this diagnostic code is not warranted.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  

The bilateral foot calluses and bunions also do not warrant a 
compensable evaluation on the basis of limitation of 
function.  Disabilities of the foot are evaluated under 
Diagnostic Codes 5276-5284.  Compensable evaluations are 
available for acquired flatfoot, bilateral weak foot, 
acquired claw foot, anterior metatarsalgia, unilateral hallux 
valgus, unilateral hallux rigidus, hammertoe of all toes, 
unilateral without clawfoot, or malunion or nonunion of the 
tarsal or metatarsal bones.  The April 2005 VA examiner 
specifically found none of these conditions to be present, 
and there is no other medical evidence of record 
demonstrating that the veteran's foot disability is 
manifested by these conditions.  Therefore, a compensable 
evaluation under any of the diagnostic codes evaluating these 
disabilities is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5276-5283.  

Diagnostic Code 5284 provides evaluations of 10, 20, and 30 
percent for other injuries of the foot which are moderate, 
moderately severe, and severe, respectively.  The veteran's 
bilateral foot calluses and bunions do not rise to the level 
of moderate injury.  The veteran reported only mild 
discomfort immediately following her December 2002 surgery, 
and in April 2005 reported no pain at rest, with her only 
complaints being swelling when standing and walking.  The 
April 2005 VA examiner found that calluses did not cause any 
limitation of function in walking, and the veteran's gait and 
posture were normal, with no evidence of abnormal 
weightbearing.  The VA examiner also found no evidence of 
painful motion, edema, or disturbed circulation in the feet.  
Therefore, the criteria for a moderate foot injury have not 
been met or approximated, and entitlement to a compensable 
evaluation under this diagnostic code is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.  

The Board has considered separate evaluations for the 
surgical scars on the 5th toes bilaterally, however, there is 
no evidence that these scars are deep, unstable, painful, 
exceed 144 square inches, or cause limitation of motion.  
Therefore, separate evaluations for surgical scars are not 
warranted.  See Esteban v. Brown, 6 Vet. App. 259, 262 
(1994); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  

In her substantive appeal the veteran seemed to contend that 
a higher evaluation could be provided on the basis of the 
December 2002 surgery.  As noted, however, the rating 
criteria do not provide for a compensable evaluation on the 
basis of having undergone surgery.

Since this claim deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating" as 
addressed by the Court in Fenderson, would be in order.  The 
Board finds that the noncompensable evaluation appropriately 
reflects the highest level of disability since the grant of 
service connection.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

While the veteran underwent outpatient surgery in December 
2002, she was awarded a temporary total evaluation for 
convalescence, and there has been no report of any, let alone 
frequent, hospitalization for bilateral foot calluses and 
bunions since the grant of service connection.  Further, the 
veteran specifically stated in April 2005 that she had not 
lost any time from work, thus, marked interference with 
employment has not been shown.  Therefore, referral for 
consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).  

The Board concludes that, for the reasons set forth above, 
the preponderance of the evidence is against the claim, the 
reasonable doubt doctrine does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990); 38 C.F.R. §§ 4.7, 4.21.  


ORDER

Entitlement to an initial compensable evaluation for 
bilateral foot calluses and bunions, status post surgery, is 
denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


